Exhibit 10.1
(NOVAVAX LOGO ) [w72858w7285800.gif]
CONSULTING AGREEMENT
     This Consulting Agreement (this “Agreement”), entered into this 19th day of
February, 2009, effective as of January 28, 2009 (the “Effective Date”), is made
by and between Novavax, a Delaware corporation (the “Company”), and Len
Stigliano (the “Consultant”).
RECITALS
     A. The Company is a biopharmaceutical company focused on developing novel
vaccines and is located in Rockville, Maryland.
     B. Consultant has extensive financial and life science experience related
public companies, financing activities and drug development expenses, and served
as the Company’s chief financial officer until the Effective Date.
     NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
AGREEMENT
1. Term. The initial term of this Agreement shall be six (6) months. Thereafter,
the Agreement shall renew upon mutual agreement by both parties for successive
one (1) month periods (the “Term”). . Either Consultant or the Company may
terminate this Agreement at any time, and for any reason or no reason, with or
without cause, upon thirty (30) days notice.
2. Consulting Services. Pursuant to the terms and conditions of this Agreement,
the Company hereby engages the Consultant, and the Consultant hereby accepts
such engagement, to perform the consulting services set forth on Exhibit A
attached hereto (the “Services”) during the Term.
3. Fees and Expenses.
               (a) In consideration of the Consultant performing the Services
hereunder; the Company shall pay the Consultant a fee of one thousand four
hundred dollars ($1,400.00) per day or $175.00 per hour on an as needed basis.
               (b) The Company shall reimburse the Consultant for his reasonable
out-of-pocket expenses incurred in connection with the performance of the
Services hereunder, including travel. All such reimbursement will be provided in
accordance with the Company’s expense reimbursement policies in effect from time
to time during the Term.
               (c) By the tenth business day of each month, Consultant shall
submit to the Company a report (the “Invoice”) showing the date(s) that
Consultant provided Services to the Company during the preceding month, a
description of the Services rendered, and a list of all out-of-pocket expenses
incurred during the preceding month with receipts. The Company shall pay the
Invoice within thirty days of receipt.

1



--------------------------------------------------------------------------------



 



(NOVAVAX LOGO) [w72858w7285800.gif]
     4. Stock Options. Pursuant to the Company’s Stock Incentive Plan and the
award of stock options granted to the Consultant thereunder, Consultant’s
options will continue to vest until consulting services cease with the Company.
Options may be exercised at any time with prior approval from the Company’s
Chief Financial Officer (or designee), during the timeframe when the trading
window is open and up to ninety days after services have ceased with the
Company.
     5. Relationship of the Parties.
               (d) The relationship of the Consultant to the Company hereunder
is that of independent contractor. Nothing herein shall be deemed to create any
partnership, association or joint venture between the parties. Consultant shall
not be construed for any purpose to be an employee subject to the control and
direction of the Company or any of its affiliates.
               (e) Consultant shall not be entitled to any of the benefits,
coverages or privileges, including, without limitation, social security,
unemployment, medical or pension payments, made available to employees of the
Company or any of its affiliates.
               (f) The Consultant shall have sole responsibility for the proper
reporting and payment of any and all federal, state and/or local taxes due on
payments made to the Consultant by the Company hereunder. The Consultant agrees
to provide the Company, upon request, with written proof demonstrating proper
reporting and payment of all applicable taxes.
               (g) The Company shall have the right to withhold all federal,
state, or other taxes from amounts paid to Consultant under any provision of
this Agreement as shall be required to be withheld by the Company pursuant to
any statute or other governmental regulation or ruling. The Company may make any
arrangements that it deems appropriate to effect such withholding that are
permitted by applicable law.
               (h) Notwithstanding Consultant’s obligations and the Company’s
rights under 4(c) and 4(d) above, Consultant shall reimburse the Company for any
tax and interest paid to the Internal Revenue Service or similar taxing
authority by the Company on behalf of Consultant to satisfy Consultant’s tax
obligations if not previously withheld.
     6. Confidentiality. The Consultant shall not, during the Term or for five
(5) years after the Term, disclose to any person any proprietary, confidential
and nonpublic information of the Company, including business and financial
information, strategic plans and business process, and any plan, method, data,
know-how, research, information, procedure, development, invention, improvement,
modification, discovery, design, process, work of authorship, documentation,
formula, technique, trade secret or intellectual property right whatsoever or
any interest therein whether patentable or non-patentable, patents and
applications therefore, trademarks and applications therefore or copyrights and
applications therefore, any information provided to the Consultant by the
Company with respect to the Consultant’s performance of the Services
(collectively, “Information”) disclosed or furnished to the Consultant in any
format, including on paper, electronically, visually or verbally. All such
Information shall remain the property of the

2



--------------------------------------------------------------------------------



 



(NOVAVAX LOGO) [w72858w7285800.gif]
Company. All such Information shall be kept confidential by the Consultant and
may be used only in its performance under this Agreement, unless the Information
was previously known to the Consultant without any obligation of confidentiality
or is made public by the Company, or becomes public knowledge through no fault
of the Consultant. When in tangible form, the Information shall be returned by
the Consultant to the Company upon request by the Company.
     7. Property Rights. All work produced hereunder, including, without
limitation, all inventions, ideas, creations, designs, discoveries,
developments, techniques, expressions, improvements, computer programs,
specifications, operating instructions and all other documentation, data or
other work product related to the Services provided by the Consultant under this
Agreement (whether patentable or subject to copyright, or not), which are first
conceived, made or otherwise originated or acquired or first actually
constructively reduced to practice during the Term or within six (6) months
following the expiration or termination of the Term, whether preliminary or
final, and on whatever media rendered (collectively, the “Work Product”), shall
be deemed work made for hire and made in the course of services rendered for the
Company and shall be the sole and exclusive property of the Company. The Company
shall have the sole, absolute and unlimited right throughout the world to
protect by patent or copyright, and to make, have made, use, reconstruct,
repair, modify, reproduce, publish, distribute and sell the Work Product, in
whole or in part, or combine the Work Product with other matter, or not use the
Work Product at all, as it sees fit. To the extent that title to the Work
Product may not be considered work for hire, the Consultant irrevocably agrees
to transfer and assign to the Company in perpetuity all worldwide right, title
and interest in and to the patent rights, copyrights, trade secrets and other
proprietary rights (including, without limitation, applications for
registrations thereof) in, and ownership of, the Work Product that the
Consultant may have, as and when such rights arise. The Consultant further
agrees that it will execute, and will cause its applicable employees to execute,
all documents necessary to enable the Company to protect and record its
ownership of the Work Product.
     8. Competitors. The Company recognizes that Consultant shall devote less
than all of his business time to the performance of his duties with the Company.
The Company also recognizes that Consultant may have pre-existing affiliations
with other companies, including companies in the vaccine industry. Consultant
agrees to notify the Chief Medical Officer of the Company before entering into a
new business relationship with any other company in the vaccine industry.
     9. Authority to Contract. The Company represents and warrants to Consultant
that the execution and delivery of this Agreement and the performance of the
provisions hereof have been duly authorized by all necessary action on its part,
that this Agreement has been duly and validly executed and delivered by it, that
this Agreement constitutes a valid and legally binding agreement enforceable
against it in accordance with its terms. Consultant represents and warrants to
the Company that this Agreement has been duly and validly executed and delivered
by him, that this Agreement constitutes a valid and legally binding agreement
enforceable against him in accordance with its terms, and that neither the
execution and delivery of this Agreement nor the performance of the provisions
hereof constitute or will constitute a violation of any contract, or other
agreement or relationship to which he is a party or by which he is bound.

3



--------------------------------------------------------------------------------



 



(NOVAVAX LOGO) [w72858w7285800.gif]
     10. Entire Agreement. This Agreement supersedes all prior oral or written
negotiations, understandings or agreements between the parties with respect to
the subject matter hereof. Except as otherwise set forth herein there are no
agreements, understandings, commitments, representations, or warranties with
respect to the subject matter hereof. This Agreement and the terms, covenants
and conditions set forth herein shall inure to the benefit of and will be
binding on the parties hereto and their respective successors in interest and
permitted assigns.
     11. Assignment. Consultant shall not assign or subcontract his rights or
obligations under this Agreement.
     12. Amendment. This Agreement may not be amended, modified, waived or
canceled except by a writing signed by each party hereto.
     13. Counterparts; Facsimile Signatures. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument. This Agreement may be
executed with the signatures to be transmitted by facsimile. A facsimile
signature shall be treated for all purposes as an original signature.
     14. Equitable Relief.
          (a) In the event that any provision of Section 5 or 7 shall be
declared by a court of competent jurisdiction to exceed the maximum time period
or areas such court deems reasonable and enforceable, said time period and/or
areas of restriction shall be deemed to become and thereafter be the maximum
time period and/or areas which such court deems reasonable and enforceable.
          (b) Consultant recognizes and agrees that the Company’s remedy at law
for any breach of the provisions of Sections 5, 6 or 7 hereof would be
inadequate, and he agrees that for breach of such provisions, the Company shall,
in addition to such other remedies as may be available to it at law or in equity
or as provided in this Agreement, be entitled to injunctive relief and to
enforce its rights by an action for specific performance.
     15. No Waiver. No consent or waiver, express or implied, by either party
hereto of any term or provision of this Agreement, or of any breach or default
by the other party in the performance of its obligations hereunder shall be
valid unless in writing, and no such consent or waiver shall be deemed or
construed to be the consent or waiver by such party of any other term or
provision of this Agreement, or of any other breach or default by the other
party in the performance of its obligations hereunder. Failure on the part of
either party to object to any act or failure to act of the other party or to
declare the other party in default, irrespective of how long such failure
continues, shall not constitute a waiver by such party of its rights hereunder.
     16. Headings. The headings of the Sections of this Agreement are inserted
for convenience of reference only and shall not in any manner affect the
construction or meaning of anything herein contained or govern the rights or
liabilities of the parties hereto.

4



--------------------------------------------------------------------------------



 



(NOVAVAX LOGO) [w72858w7285800.gif]
     17. Notices. All notices and other communications required or permitted
under this Agreement shall be in writing and hand delivered, sent by an
internationally recognized express courier service or by facsimile to the
recipient party’s address set forth below, or at such other address as either
party shall provide to the other party. Such notices and other communications
shall be effective upon receipt if hand delivered, three (3) days after sending
if sent by overnight courier and the date of delivery if sent by facsimile and a
confirmation is received.

     
If to the Company:
  Novavax, Inc.
 
  9920 Belward Campus Drive
 
  Rockville, MD 20850
 
  Attention: Chief Medical Officer
 
  Facsimile: 240-268-2123
 
   
If to the Consultant:
  Len Stigliano
 
  685 Wyndrise Drive
 
  Blue Bell, PA 19422

     18. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Maryland without regard to its conflict
of laws principles.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

                  NOVAVAX, INC.            
 
               
By:
  /s/ Rahul Singhvi
 
      /s/ Len Stigliano
 
    Rahul Singhvi       Len Stigliano     President and CEO       Consultant    

5



--------------------------------------------------------------------------------



 



EXHIBIT A
CONSULTING SERVICES TO BE PERFORMED
Satisfactory completion of the following services (the “Services”) shall be
provided by CONSULTANT.
     Provide financial consulting services on an as needed basis as requested by
Company.

